DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase "an optional weld" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, the clause containing “an optional weld” has not been treated with respect to the prior art rejections.  As Claim 21 tries to limit only the “optional weld”, it has not been treated with respect to the prior art.
Claims 21 and 22 claim dependence back to claim 20.  There is no claim 20 in the originally filed set of claims.  It has been skipped.  For the purpose of examination, claims 21 and 22 have been treated as being dependent upon claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 11 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huepperling (DE 10 2008 016 633).
Regarding Claim 1, Huepperling discloses a structural assembly for a vehicle comprised of a first structural frame member B having an upper wall BOG and a side wall BS depending from said upper wall (see Fig. 2), and said upper wall having a notch BA1 at said side wall; and a second structural frame member A having an upper wall AOG and a side wall AS depending from said upper wall, said side wall of said second structural frame member having a slot ASCH receiving said side wall of said first structural frame member through said notch, and said upper wall of said second structural frame member being located in said notch when said second structural frame member is engaged with said side wall of said first structural frame member with said slot (see Fig. 1).
Regarding Claim 2, said notch BA1 extends into said side wall BS of said first structural frame member wherein said upper wall AOG of said second structural frame member is coplanar with said upper wall of said first structural frame member (see Fig. 4) when said second structural frame member is engaged with said side wall of said first structural frame member with said slot.
Regarding Claim 3, said notch BA1 has a width, and said second structural frame member has a width being approximately equal to said width of said notch wherein said notch straddles the width of the second structural frame member (see Fig. 4).
Regarding Claim 4, Huepperling discloses in a second variant that there is a differing wall height on opposite sides of a slot (see Fig. 23 where beam B has a slot from a notch at BSN1 and the wall height is different on opposite sides of the slot).
Regarding Claim 7, Huepperling discloses the use of the notch/slot joining method in multiple locations wherever beams meet.
Regarding Claim 8, the beams are orthogonal (see IF. 1).
Regarding Claim 11, the beams are joined by welding (see translation; paragraph 0003) and may be used on any vehicle structure.
Regarding Claim 23, Huepperling discloses a plurality of structural frame members A, B arranged in a plane and welded together to form a frame; and wherein at least two structural frame members of said structural frame members have a welded joint (see translation; paragraph 0003) and have notches formed therein to allow said two structural frame members to be mechanically interlocked at said joint to reduce the size of the weld for the welded joint.

Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanDenberg (US 5,417,453).
Regarding Claim 19, VanDenberg discloses a first structural frame member 28 having a first upper wall and a pair of opposed first side walls depending from said first upper wall, said first upper wall having a first notch extending between said opposed first side walls (see Fig. 2); a second structural frame member 32 having a second upper wall, a bottom wall, and a pair of opposed second side walls extending between said second upper wall and said bottom wall, said bottom wall having a second notch extending between said second side walls (see Fig. 1), and said second notch being approximately equal in size to said first notch to allow said second structural frame member to straddle and be interlocked with said first structural frame member at said first notch wherein said second upper wall of said second structural frame member is coplanar with said first upper wall of said first structural frame member (see Fig. 2).
Regarding Claim 21, VanDenberg discloses the use of welding to attach the frames.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huepperling as applied to claim 1 above, and further in view of Koo (KR 20 2017 0003349; applicant cited).
Regarding Claim 5, Huepperling does not appear to disclose the use of hollow members.  Koo discloses a structural frame assembly using notches 21 and slots 11 to attach the beams together, wherein the beams are formed as hollow tube structures.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use hollow structures, as taught by Koo, in place of the open frames of Huepperling in order to further make the system stronger by having closed profiles which would add rigidity to the system.
Regarding Claim 6, Koo discloses the use of the notches and slots at a terminal end of the frames.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDenberg as applied to claim 19 above, and further in view of Koo.
VanDenberg does not appear to disclose the use of hollow members.  Koo discloses a structural frame assembly using notches 21 and slots 11 to attach the beams together, wherein the beams are formed as hollow tube structures.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use hollow structures, as taught by Koo, in place of the open frames of VanDenberg in order to further make the system stronger by having closed profiles which would add rigidity to the system.

Allowable Subject Matter
Claims 12-18 are allowed.

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612